Citation Nr: 0216396	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  00-05 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee condition.  

(The issue of entitlement to service connection for right 
knee disorder is being developed and will be the subject of a 
later decision).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Taylor, associate counsel 





INTRODUCTION

The appellant served on active duty from June 1974 to August 
1974.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a July 1999 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board is undertaking additional development on the issue 
of entitlement to service connection for a right knee 
disorder pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing this issue.  


FINDING OF FACT

The appellant did not receive proper notice of a denial of 
service connection for a right knee condition in 1995.  


CONCLUSION OF LAW

Finality does not attach to the November 1995 rating decision 
in relation to a right knee disorder.  38 C.F.R. § 3.104.  



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U.S.C.A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the appellant was notified in 
the July 1999 rating decision of the reasons and bases for 
the denial of his claim.  He was further notified of this 
information in the December 1999 statement of the case and 
the January 2001 supplemental statements of the case.  The 
Board concludes that the discussions in the July 1999 rating 
decision and in the statement and supplemental statement of 
the case, which were all sent to the appellant, informed him 
of the information and evidence needed to substantiate the 
claim.  In addition, by letter dated in May 2002, he was 
advised of the evidence he needed to submit to substantiate 
his claim, VA's duty to notify him about his claim, VA's duty 
to assist in obtaining evidence for his claim, what the 
evidence must show to substantiate his claim, what 
information or evidence was needed from him, what he could do 
to help with his claim, and what VA had done to help with his 
claim.  By letter dated in October 2002, he was advised of 
the procedures by which to submit additional evidence.  These 
actions satisfied VA's notification requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  VCAA, 
(U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
appellant has not identified any available unobtained 
evidence that might aid his claim.  The Board notes that the 
appellant was afforded an opportunity to present evidence and 
argument in support of his claim.  In this case, the Board 
finds that VA has done everything reasonably possible to 
assist the appellant.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

Criteria

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.§ 5104.  A final and binding 
agency decision shall not be subject to revision on the same 
factual basis except by duly constituted appellate 
authorities or except as provided in Sec. 3.105 of this part.  
38 C.F.R. § 3.104 (2001).

Analysis

Initially, the Board notes that the RO, in the July 1999 
rating decision, phrased the issue as one of whether new and 
material evidence has been submitted to reopen a claim for a 
knee injury.  We disagree with the phrasing of the issue.  

In November 1995, the RO prepared a rating decision.  The 
issue was phrased as service connection for a left knee 
injury.  In the body of the decision, Code 8 was noted as 
"right knee condition (claimed as left knee injury)(existed 
prior to service). 

The appellant was notified of a decision, by letter dated in 
November 1995, that the left knee was not service connected.  
He was provided with a copy of the decision.  

In April 1999, the appellant filed a claim for a knee injury.  
The RO has framed the issue as whether new and material 
evidence has been submitted to reopen a claim for service 
connection for the right knee.

Pursuant to 38 C.F.R. § 3.104, finality attaches to a 
decision if there has been proper notification of the 
decision.  The November 1995 letter did not inform the 
appellant that service connection for the right knee was 
denied; he was not informed that he had the right to appeal a 
claim related to the right knee.  Rather, the heading of the 
rating decision and the notification of the decision informed 
him that service connection had been denied for the left 
knee.  

In essence, finality did not attach to the 1995 rating 
decision because the veteran was not notified.



ORDER

Finality does not attach to the November 1995 rating decision 
in relation to a claim of entitlement to service connection 
for a right knee disorder.  



		
	H, N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

